Title: To Thomas Jefferson from Edward Telfair, 1 June 1793
From: Telfair, Edward
To: Jefferson, Thomas



Sir
State House, Augusta 1st June 1793

Your Communication of the 26th. April last, with its enclosure being the Proclamation of the President of the United States, enjoining a strict neutrality with the European powers at War, came this day to hand; nothing has as yet been attempted in this State, except one case, on which immediate order was taken, which is herewith transmitted: I shall make every exertion to cause a due observance of the said neutrality. I have the honor to be Sir Your most obedt. Servt.

Edrd. Telfair

